221 F.3d 967 (7th Cir. 2000)
CAROL KUCHENREUTHER, now known as  CAROL BURGOYNE, Plaintiff-Appellant,v.CITY OF MILWAUKEE, MILWAUKEE POLICE  DEPARTMENT, and ARTHUR JONES, Chief, Defendants-Appellees.
No. 99-3611
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 19, 2000Decided July 20, 2000

[Copyrighted Material Omitted]
Before POSNER, Chief Judge, COFFEY and EASTERBROOK,  Circuit Judges.
COFFEY, Circuit Judge.


1
Carol M. Kuchenreuther,  an officer employed by the Milwaukee Police  Department, brought a claim under 42 U.S.C. sec. 1983 against the City of Milwaukee, Wisconsin,  and against its Police Chief Arthur L. Jones.  Kuchenreuther alleged that, in four separate  incidents, the defendants retaliated against her  for exercising her First Amendment rights. After  the district court1 determined that on two of  the occasions, Kuchenreuther's speech was not  constitutionally protected and that on the other  two occasions, the defendants were not  responsible for violating Kuchenreuther's First  Amendment rights, the magistrate judge granted  summary judgment in favor of the defendants. We  affirm.

I.  BACKGROUND

2
Officer Kuchenreuther has been employed as a  police officer by the City of Milwaukee,  Wisconsin, Police Department (MPD) since October  6, 1986. From November 1989 until September 21,  1997, Kuchenreuther was assigned as a patrol  officer to what is referred to as the late power  shift (midnight to 8:00 a.m.). During this same  time, Kuchenreuther served as a union steward for  the Milwaukee Police Association (MPA).2 From  February to September 1997, Kuchenreuther  contends that, on four separate occasions, the  defendants violated her First Amendment rights.


3
A.  The February 27, 1997 Bulletin Board Note


4
The first incident involves a note that  Kuchenreuther taped onto a bulletin board in her  station house.3 On February 27, 1997,  Kuchenreuther noticed an official memorandum from  Chief Jones and Assistant Chief James W. Koleas  attached to the MPA bulletin board encouraging  MPD personnel to support the United Performing  Arts Fund (UPAF).4 Upon seeing this notice,  Kuchenreuther used another police department form  already on the bulletin board and wrote: "When  you donate to U.P.A.F. you make the Chief and his  Administration look good! Do you want to help  that cause?"


5
The next day, on February 28, 1997,  Kuchenreuther found that her note had been  removed. In fact, Sergeant Thomas Bohl, Officer  Kuchenreuther's supervisor, had removed the note  because he believed that her note violated MPD  rules and because it was openly disrespectful of  management.


6
At that evening's roll call, Sergeant Bohl  advised police officers not to post their  personal opinions on the bulletin board.  Kuchenreuther raised her hand, stated that she  had placed the note on the bulletin board, and  argued that, as a union steward with prior  permission from MPA President Bradley DeBraska,  she could place anything she wanted on the board.  In response, Sergeant Bohl informed Kuchenreuther  that he would refer the matter to Captain David  J. Bartholomew.


7
Captain Bartholomew, like Sergeant Bohl,  believed that Kuchenreuther's note violated MPD  rules both because it was not authorized by an  MPD supervisor and because it was inappropriately  disrespectful of the police chief. Later that  same day, on February 28, 1997, Captain  Bartholomew called the Internal Affairs Division  (IAD), which ordered an investigation into the  incident. IAD Sergeant Linda Haynes was assigned  to investigate whether Kuchenreuther violated  Department rules when posting the note.


8
Five months later, the IAD completed its  investigation. Sergeant Haynes concluded that  Kuchenreuther had violated two Department rules  because the note was written on MPD stationery  and because it was posted without the prior  approval of an MPD supervisor, in violation of  MPD Rule 4, General Rules and Regulations sec. 2/350.005 and 2/385.00.6  Kuchenreuther answered IAD's charges by  submitting a report to Chief Jones. But on  December 18, 1997, Chief Jones issued a Personnel  Order finding Kuchenreuther guilty of violating  MPD rules and regulations, and disciplined her as  follows for using Department stationery for  personal use, Kuchenreuther was given a District  Reprimand; for posting the UPAF note without  prior approval, Chief Jones suspended  Kuchenreuther for two days without pay.7

B.  The March 5, 1997 In-Service Meeting

9
The second incident in which Kuchenreuther  alleges the defendants violated her First  Amendment rights involves an argument between  Kuchenreuther and Chief Jones. On March 5, 1997,  Kuchenreuther attended an in-service session at  the MPD Training Academy. At the in-service  session, Chief Jones addressed the officers about  his philosophy of running the MPD and the new  programs he was instituting. When Jones invited  questions from the officers, Kuchenreuther asked  several questions about the Chief's policy  authorizing officers to carry only one set of  handcuffs. At some point, the Chief stated that  he had "heard enough" and was not going to answer  any more questions from Kuchenreuther on the  handcuff issue.8


10
Believing that Kuchenreuther had been  inappropriately argumentative at the meeting,  Chief Jones wanted to know if her notes of the  meeting were appropriate and accurately depicted  what had transpired at the meeting. So, after the  meeting, Chief Jones directed Lieutenant Dennis  Drazkowski to review Kuchenreuther's notes.  Initially Kuchenreuther refused to allow  Lieutenant Drazkowski to view her notes, but  after she called Pat Doyle, a union  representative at the MPA office, Kuchenreuther  handed over her notes. Lieutenant Drazkowski  photocopied the notes and returned the originals  to Kuchenreuther within twenty minutes.  Lieutenant Drazkowski reviewed the notes, found  them to be appropriate and accurate, and turned  them over to Inspector James R. Warren (the head  of the training bureau where the in-service  meeting was held). Warren called Chief Jones and  informed him that Kuchenreuther was the officer  taking notes, informed him that Kuchenreuther's  notes were appropriate and accurate, and sent him  a copy of the notes. No further action was taken  concerning this issue.

C.  The Other Bulletin Board Notes

11
The third incident in which Kuchenreuther  alleges the defendants violated her First  Amendment rights involves four postings that  Kuchenreuther placed on the MPA bulletin board  from March to September 1997. First, on or about  March 7, 1997, Kuchenreuther placed a handwritten  note on the MPA bulletin board to inform MPA  members of the March 11, 1997, MPA meeting.9  Sergeant Bohl removed Kuchenreuther's note, date-  stamped and initialed it, and, within fifteen  minutes after removing the note, placed it back  on the bulletin board. Sergeant Bohl also advised  Kuchenreuther that such items must be stamped and  initialed by a supervisor prior to posting.


12
Next, on April 14, 1997, Kuchenreuther placed  notes from the monthly MPA membership meeting on  the MPA bulletin board. The next day, on April  15, 1997, Captain Bartholomew removed these notes  both because he believed the notes were  inappropriate and controversial and because the  notes were neither date-stamped nor initialed by  a supervisor.10 Captain Bartholomew then  forwarded the notes to the IAD, but the IAD did  not open an investigation into the matter.


13
Next, on May 17, 1997, Kuchenreuther posted the  May MPA membership meeting notes on the MPA  bulletin board.11 Kuchenreuther noticed that  these notes were removed on or about May 24,  1997. Captain Bartholomew did not remember  removing these notes, but admitted that they  would have been removed if they were not  authorized by a supervisor.


14
Finally, on September 17, 1997, Kuchenreuther  discovered that a magazine article, reporting on  a National Labor Relations Board ruling on free  speech protection of employees,12 which she  had posted to the MPA bulletin board on September  10, 1997, had also been removed.13


15
D.  Transfer to the Property Control Division


16
The final incident in which Kuchenreuther  alleges the defendants violated her First  Amendment rights involves her transfer from the  patrol division to the property control division.  On August 11, 1997, Kuchenreuther submitted a  memorandum to Captain Bartholomew requesting that  she be placed on the Day Shift Eligibility List.  Captain Bartholomew forwarded Kuchenreuther's  request to the Personnel Division, where MPD  Personnel Analyst Valarie Watson responded to  Kuchenreuther's request on August 15, 1997, and  advised Kuchenreuther that she needed to complete  a "Day Shift Questionnaire" before her transfer  request could be processed. Kuchenreuther  completed the Day Shift Questionnaire but left  blank a section where officers are supposed to  indicate their day shift assignment  preferences.14


17
Deputy Inspector Roger Reinke, acting director  of the MPD Personnel Division, reviewed thirty-  four day shift requests, including  Kuchenreuther's.15 Because Kuchenreuther  failed to delineate a preferred assignment, and  because Reinke knew that the Property Control  Division needed additional officers, he submitted  an order transferring her there; Chief Jones  signed that order on September 19, 1997, and the  transfer became effective September 21, 1997. Her  title, basic pay, and benefits remained the same.  Nevertheless, Kuchenreuther found her new  position "less desirable" and viewed her transfer  as punitive.

E.  Kuchenreuther's Lawsuit

18
Approximately three months after her transfer,  on December 15, 1997, Kuchenreuther filed a  section 1983 action in the Eastern District of  Wisconsin, naming both the City of Milwaukee and  Chief Jones (in both his official and personal  capacities) as defendants. Kuchenreuther alleged  that the defendants violated her First Amendment  rights to freedom of speech and freedom of  association.16 Subsequently, both parties  moved for summary judgment. On September 22,  1999, the district court issued a decision  granting the defendants' motion for summary  judgment and dismissing Kuchenreuther's lawsuit.  Kuchenreuther appeals.

II.  ISSUES

19
On appeal, Kuchenreuther contends: 1) that the  district court erred in finding that her speech  was not constitutionally protected; and 2) that  the district court erred in finding that the  defendants were not responsible for violating her  First Amendment rights.

III.  ANALYSIS
A.  Standard of Review

20
We review the district court's decision to  grant summary judgment de novo. See Weicherding  v. Riegel, 160 F.3d 1139, 1142 (7th Cir. 1998).  Summary judgment is appropriate when the  pleadings, depositions, answers to  interrogatories, admissions, and affidavits, if  any, demonstrate that there are no genuine issues  of material fact and the movant is entitled to  judgment as a matter of law. See Fed. R. Civ. P.  56(c). In determining whether a genuine issue of  material fact exists, we construe all facts in  the light most favorable to the party opposing  the motion and draw all justifiable inferences in  favor of that party. See Anderson v. Liberty  Lobby, Inc., 477 U.S. 242, 255 (1986). However,  the mere existence of an alleged factual dispute  between the parties is not sufficient to defeat  a motion for summary judgment. See id. at 252.

B.  The Connick-Pickering Test

21
"It is clearly established that a State may not  [retaliate against] an employee on a basis that  infringes that employee's constitutionally  protected interest in freedom of speech." Rankin  v. McPherson, 483 U.S. 378, 383 (1987). A claim  under section 1983 for retaliation in violation  of the First Amendment requires a three-step analysis:


22
First, the court must determine whether the  plaintiff's speech was constitutionally  protected. If so, then the plaintiff must prove  that the defendant's actions were motivated by  the plaintiff's constitutionally protected  speech. Finally, if the plaintiff can demonstrate  that his constitutionally protected speech was a  substantial or motivating factor in the  defendant's actions, the defendant is given the  opportunity to demonstrate that it would have  taken the same action in the absence of the  plaintiff's exercise of his rights under the First Amendment.


23
Kokkinis v. Ivkovich, 185 F.3d 840, 843 (7th Cir.  1999).


24
Initially we must determine whether  Kuchenreuther has a protected First Amendment  right under the Connick-Pickering test. See  Connick v. Myers, 461 U.S. 138 (1983); Pickering  v. Bd. of Educ. of Township. H.S. Dist. 205, 391  U.S. 563 (1968); see also Coady v. Steil, 187  F.3d 727, 731 (7th Cir. 1999). First, we must  determine whether Kuchenreuther's speech can be  "fairly characterized as constituting speech on  a matter of public concern." Connick, 461 U.S. at  146. To involve a matter of public concern,  Kuchenreuther's speech must "relat[e] to any  matter of political, social, or other concern to  the community." Id. Moreover, we examine each  incident separately to determine whether any  touched on a matter of public concern. See Gray  v. Lacke, 885 F.2d 399, 411 (7th Cir. 1989).


25
If this hurdle is cleared, we apply the  Pickering balancing test to determine whether  "the interests of [Kuchenreuther], as a citizen,  in commenting upon matters of public concern"  outweigh "the interests of the State, as an  employer, in promoting the efficiency of the  public services it performs through its  employees." See Connick, 461 U.S. at 142 (quoting  Pickering, 391 U.S. at 568). The failure to  satisfy either prong of the Connick-Pickering test renders Kuchenreuther's section 1983 claim meritless.


26
C.  The February 27, 1997 Bulletin Board Note


27
The district court concluded that  Kuchenreuther's February 27, 1997 note  questioning UPAF payroll contributions failed the  first prong of the Connick-Pickering test because  the note did not address a matter of "public  concern."17 To determine whether speech  addresses a matter of public concern, we look to  the "content, form, and context of a given  statement, as revealed by the whole record."  Connick, 461 U.S. at 147-48. Of these three  factors, we have held that content is the most  important factor. See Cliff v. Bd. of Sch.  Comm'rs of the City of Indianapolis, 42 F.3d 403,  409 (7th Cir. 1994).


28
Initially, we note that the content of  Kuchenreuther's bulletin board note is not a  matter of public concern. Whether Milwaukee  police officers make charitable contributions to  the UPAF is not a matter of public concern. Cf.  Balton v. City of Milwaukee, 133 F.3d 1036, 1040  (7th Cir. 1998) (holding that whether city  firefighters contributed to an association was an  issue of "purely individual economic  importance"). This conclusion is bolstered by the  fact that Kuchenreuther's note was not signed,  and it was not written on MPA letterhead, but was  instead written on the back of an MPD form. See  Youker v. Schoenenberger, 22 F.3d 163, 166 (7th  Cir. 1994). The conclusion that Kuchenreuther's  note did not address a matter of public concern  is further supported by looking to her motive in  writing the note. See Button v. Kibby-Brown, 146  F.3d 526, 529 (7th Cir. 1998). In her August 22,  1997, written response to charges against her,  Kuchenreuther states:


29
Clearly this issue, voicing my opinion and  thoughts regarding solicitation of money for a  nonprofit charitable organization, is a freedom-  of-speech matter not dissimilar to the recent  efforts by the Chief of Police soliciting  donations for the United Negro College Fund . .  . . The fact that I chose to use a discarded  piece of paper from the recycling bin . . . and  expressed my opinion by placing it on the  Milwaukee Police Association bulletin board;  results in an inconsequential difference  identifiable between the Chief and I, that is the  Chief supports a different or perhaps the same  501C(3)'s that I do . . . .


30
Further, I expressed my opinion on the MPA  bulletin board not on the walls of the  department. I don't believe I need authorization  to express my opinion from the Chief nor to place  my thoughts on the MPA bulletin board.


31
(Emphasis added). According to Kuchenreuther's  explanation, by writing and posting the note, she  merely intended to express her displeasure with  the MPD's efforts to encourage officers to make  contributions to the UPAF through automatic  payroll deductions from their paychecks.


32
For these reasons, we conclude that  Kuchenreuther's note did not address a matter of  public concern within the meaning of Connick.  Accordingly, because it did not constitute  constitutionally protected speech, the fact that  the defendants disciplined Kuchenreuther in  connection with this speech does not give rise to a First Amendment claim.

D.  The March 5, 1997 In-Service Meeting

33
As discussed previously, Kuchenreuther debated  with the Chief over his policy of allowing police  officers to carry only one set of handcuffs.  Kuchenreuther contends that because the  handcuffing issue concerns police operations, it  is necessarily a matter of public concern. While  speech addressing matters of police protection  and public safety are matters of public concern,  see Gustafson v. Jones, 117 F.3d 1015, 1019 (7th  Cir. 1997); Campbell v. Towse, 99 F.3d 820, 828  (7th Cir. 1996); Glass v. Dachel, 2 F.3d 733, 741  (7th Cir. 1993), we have cautioned that "[i]f  every facet of internal operations within a  governmental agency were of public concern, and  therefore any employee complaint or comment upon  such matters constitutionally protected, no  escape from judicial oversight of every  government activity down to the smallest minutia  would be possible." Berg v. Hunter, 854 F.2d 238,  242 (7th Cir. 1988). Furthermore, "courts should  defer, whenever possible consistent with the  Constitution, to the superior expertise of law  enforcement professionals in dealing with their  respective personnel." Egger v. Phillips, 710  F.2d 292, 328 (7th Cir. 1983) (Coffey, J.,  concurring in part), overruled on other grounds,  Feit v. Ward, 886 F.2d 848 (7th Cir. 1989); see  also Connick, 461 U.S. 151-52 ("When close  working relationships are essential to fulfilling  public responsibilities, a wide degree of  deference to the employer's judgment is  appropriate.").


34
The Supreme Court has stated that if a  government employee speaks


35
not as a citizen upon matters of public concern,  but instead as an employee upon matters only of  personal interest, absent the most unusual  circumstances, a federal court is not the  appropriate forum in which to review the wisdom  of a personnel decision taken by a public agency  allegedly in retaliation to the employee's  behavior.


36
Connick, 461 U.S. at 147; see also United States  v. Nat'l Treasury Employees Union, 513 U.S. 454,  466 (1995) ("[S]peech that involves nothing more  than a complaint about a change in the employee's  duties may give rise to discipline without  imposing any special burden of justification on  the employer."). More recently, in Taylor v.  Carmouche, this court held that "statements made  in an employment setting about how the tasks  should be carried out are appropriate subjects  for reaction by management without constitutional  obstacles." 214 F.3d 788, 792 (7th Cir.2000) (emphasis added).


37
After reviewing the record in this case, we are  convinced that Kuchenreuther did not address the  manner in which the police would serve the public  as in Gustafson, Campbell, and Glass. Instead, in  questioning Chief Jones' policy that police  officers can carry only one set of handcuffs,  Kuchenreuther was merely complaining about a  change in equipment allocation. Consequently, we  are of the opinion that Kuchenreuther addressed  only an "'inside' matter pertaining to [her] work  condition," Bonds v. Milwaukee County, 207 F.3d  969, 983 (7th Cir. 2000), and therefore  Kuchenreuther's speech at the in-service meeting  did not address a matter of public concern within  the meaning of Connick.18


38
E. March, April, May, and September 1997 Bulletin  Board Notes


39
On appeal, Kuchenreuther contends that "the  actions of District personnel to remove these  postings occurred on Chief Jones' direction,  making Chief Jones personally liable."  Kuchenreuther argues that through "initiating an  IAD investigation against [her] on the U.P.A.F.  posting," Chief Jones established "his  interpretation of the MPD rule concerning  postings on MPD walls" which the supervisors were  obligated to enforce.


40
However, Kuchenreuther ignores the fact that she  was informed that all postings on the bulletin  board required a supervisor's initials and stamp  before they could be posted. Despite the fact  that she was informed of the rules concerning  posting, Kuchenreuther refused to follow police  procedure and persisted on posting materials  without the required stamp and supervisor's  initials; consequently the notices were  removed.19 Kuchenreuther's argument that she  was able to post anything she wished via the  Union's negotiated agreement is immaterial to her  constitutional claim. Consequently, we are of the  opinion that the fact that Sergeant Bohl or  Captain Bartholomew removed notices because they  failed to comply with departmental posting  requirements cannot give rise to liability under  section 1983. See Milwaukee Police Ass'n v.  Jones, 192 F.3d 742, 750 (7th Cir. 1999) (The  Pickering test "recognizes the government's  interest when acting as an employer in the  efficiency of its workplace."); see also Bonds v.  Milwaukee Co., 207 F.3d 969 (7th Cir. 2000).


41
F.  Transfer to the Property Control Division


42
Finally, Kuchenreuther contends that, effective  September 21, 1997, Chief Jones transferred her  from patrol duty to the Property Control Bureau  to suppress her First Amendment right of free  speech and association.


43
As discussed above, Kuchenreuther must establish  a causal link between her protected speech and  her transfer. That is, Kuchenreuther must  demonstrate that her constitutionally protected  speech was a substantial or motivating factor for  the defendants' actions in transferring her. See  Mt. Healthy City Sch. Dist. Bd. of Educ. v.  Doyle, 429 U.S. 274, 287 (1977); Kokkinis, 185  F.3d at 843. As we have stated before,  Kuchenreuther cannot prevail unless she  "establishes that the defendant[s] would not have  taken the challenged actions 'but for' the  constitutionally protected conduct." Thomsen v.  Romeis, 198 F.3d 1022, 1027 (7th Cir. 2000).


44
Here, Kuchenreuther herself initiated her own  transfer by submitting a request for a transfer  to Captain Bartholomew. Furthermore, after she  was told to fill out a questionnaire, she failed  to indicate an assignment preference. According  to Deputy Inspector Reinke, director of the MPD  Personnel Division:


45
I slated [Kuchenreuther] for transfer to that  [Property Control] section because she did not  indicate any assignment preference on her Day  Shift Questionnaire, a fact that I took at face  value to indicate that she had no preferences,  and because I understood Lieutenant Wierzba [in  charge of the Property Control section] to need  an additional able-bodied officer in Section . .  . . Had Officer Kuchenreuther indicated an  assignment preference, I would have chosen the  only other officer, further down on the list, who  did not indicate an assignment preference . . .  .


46
We conclude that the cause of Kuchenreuther's  transfer to the Property Control Division was of  her own making for she refused to comply with  departmental rules dealing with transfer of duty  assignments, and not the result of any  constitutionally protected speech she might have  engaged in. Accordingly, Kuchenreuther has failed  to establish a First Amendment violation.

The decision of the district court is

47
AFFIRMED.



Notes:


1
 Pursuant to 28 U.S.C. sec. 636(c), the parties  consented to proceedings before a magistrate  judge.


2
 The MPA is the union representing non-supervisory  police officers of the MPD.


3
 Through the collective bargaining process, the  MPA has gained the ability to locate bulletin  boards in conspicuous locations at each MPD  district station. Article 45 of the Collective  Bargaining Agreement in effect at the time of the incident stated:
The City will furnish bulletin boards at each  district station and bureau. The material being  placed upon such boards shall consist of official  announcements of the Association, announcements  of social events, Association election campaign  material (provided that such material is non-  controversial), results of Association elections,  calls for Association elections; and any other  matter approved by the Association, provided such  other matter is non-controversial. It shall be  the duty of the Association to keep the boards  current and to remove obsolete material; the  Association shall assign one or more stewards at  each location for this purpose.


4
 UPAF is a charity organization that supports  performing arts groups in the Milwaukee area.


5
 "[N]either shall there be hung upon the walls of  any Department any calendar, poster, picture,  advertising matters, or other things, except  those relating to or essential for police  purposes, without the approval of the Chief of  Police."


6
 "Department stationery shall not be used for  personal correspondence nor shall any Department  property whatsoever be used for private  purposes."


7
 Kuchenreuther alleges that it was particularly  punitive for Chief Jones to suspend her on  January 5 and 6, 1998, because the MPA Trustee  Election, in which Kuchenreuther was a candidate,  was held on those days.


8
 The parties on appeal agree that after his  presentation and question-answer session, Chief  Jones seemed to be "mildly irritated."


9
 This posting was written on a piece of  construction paper, and states: "meeting," the  date of March 11, 1997, and "free beer."


10
 This posting, which consisted of two pages of  typed double-spaced notes titled "Union Notes,"  makes a number of sarcastic comments about the  MPD administration. For example, after stating  that the Union hired two new lawyers,  Kuchenreuther wrote: "Based on the way that this  Administration does things, I'm sure that they  will both be very busy."


11
 This posting consisted of three pages of typed  double-spaced notes titled "Union Meeting Notes"  with an additional three pages of attachments.


12
 This posting was a two-page photocopy of CFO &  Controller Alert, Aug. 26, 1997, at 2, 6  (discussing Timekeeping Systems, Inc. v.  Leinweber, 323 N.L.R.B. 244 (Feb. 27, 1997)).


13
 Captain Bartholomew did not remember removing  this notice either.


14
 Kuchenreuther argues that she left the preference  section blank because "she learned that if you  told anyone where you wanted to work, you would  never get that assignment." But in his affidavit,  Deputy Inspector Reinke states that Kuchenreuther  has specified position preferences in her past  transfer requests.


15
 Only one other officer (Joann Sunn) of thirty-  four officers on the Day Shift Eligibility List  failed to indicate a shift preference. No officer  requested transfer to the property control  division.


16
 We evaluate free speech and free assembly claims  under the same analysis. See Stagman v. Ryan, 176  F.3d 986, 999 n.3 (7th Cir. 1999).


17
 For the purposes of this opinion, we do not  address whether the bulletin board in the  workplace is a public forum.


18
 The fact that Kuchenreuther raised the issue of  equipment allocation within the private confines  of the Milwaukee police training academy bolsters  our conclusion that Kuchenreuther's real concern  relates to her employment. See Wales v. Bd. of  Educ. of Community Unit Sch. Dist. 300, 120 F.3d  82, 84 (7th Cir. 1997); Smith v. Fruin, 28 F.3d  646, 652 (7th Cir. 1994).


19
 It is unclear whether either Sergeant Bohl or  Captain Bartholomew removed the May and September  notices.